MEMORANDUM**
The Estate of deceased Earl C. Koester, through personal representatives Carol and Robert Fortney, appeals pro se the decision of the Tax Court denying the Estate’s petition for redetermination of estate tax liability. The Fortneys contend that the Estate should be excused $155,000 in estate tax liability because imposition of the tax violates the deceased’s equal protection rights since he had been educationally handicapped which hindered his understanding of estate planning. We affirm *393for the reasons stated in the Tax Court’s opinion issued on March 28, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.